              Case 2:20-cv-00199-JLR Document 24 Filed 04/12/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          FIRST AMERICAN PROPERTY &                      CASE NO. C20-0199JLR
            CASUALTY INSURANCE
11          COMPANY,                                       ORDER DENYING STIPULATED
                                                           MOTION FOR EXTENSION OF
12                                Plaintiff,               TIME
                   v.
13

14          BROAN-NUTONE LLC,

15                                Defendant.

16          Before the court is the parties’ stipulated motion to extend the pre-trial schedule in
17   this matter. (Stip. Mot. (Dkt. # 23).) The parties jointly request a one-month extension
18   for the discovery cutoff deadline and a 16-day extension for the dispositive motions
19   deadline. (Id. at 2.) The parties do not seek an extension of the trial date or trial-related
20   deadlines. (Id.) For the reasons below, the court DENIES the stipulated motion.
21          There are two problems with the parties’ request. First, the court’s initial
22   scheduling order expressly provides that the court does not recognize “the failure to


     ORDER - 1
              Case 2:20-cv-00199-JLR Document 24 Filed 04/12/21 Page 2 of 3




 1   complete discovery within the time allowed” as “good cause” for an extension of the case

 2   schedule. (Sched. Order (Dkt. # 19) at 2.) Second, the parties’ requested dispositive

 3   motion deadline leaves only approximately 75 days before their trial date of August 30,

 4   2021. The court issues scheduling orders setting the trial and related dates to provide a

 5   reasonable schedule for the resolution of disputes. The schedule generally provides

 6   approximately 90 days between the deadline for filing dispositive motions and the trial

 7   date to take into account: (a) an approximate 30-day lag between the date a party files a

 8   motion and the date that motion becomes ripe for the court’s consideration, see Local

 9   Rules W.D. Wash. LCR 7(d)(3); and (b) an additional 30 days during which the court

10   endeavors to rule on the motion, id. LCR 7(b)(5). Anything short of a 90-day period

11   leaves inadequate time for the parties to consider the court’s ruling and plan accordingly

12   for trial or an alternate resolution. Thus, the court is unwilling to steal time from this

13   90-day period to provide additional discovery time for the parties. Accordingly, the

14   parties’ stipulated motion to extend deadlines (Dkt. # 23) is DENIED.

15          Nevertheless, the court is not without some flexibility with respect to the parties’

16   case schedule. The court is willing to extend the discovery cutoff deadline to May 28,

17   2021, and the dispositive motions deadline to June 3, 2021. If the parties wish to move

18   the deadlines to these dates, they should file a new stipulated motion to that effect within

19   14 days of the date of this order.

20          If the parties do not want to keep the current case schedule or adopt the court’s

21   proposed deadlines, the court will consider moving the parties’ trial date to the end of the

22   court’s trial calendar. If the parties wish to move to the end of the trial calendar, they


     ORDER - 2
              Case 2:20-cv-00199-JLR Document 24 Filed 04/12/21 Page 3 of 3




 1   should file a new stipulated motion to that effect within 14 days of the date of this order.

 2   The parties should be aware that the court is presently scheduling trials in the winter of

 3   2022-23 and that the court expects to have a backlog of cases to reschedule in light of the

 4   civil and criminal trial continuances mandated by General Order No. 02-20 and

 5   subsequent general orders extending those continuances. See W.D. Wash. Gen. Order

 6   02-20; see also W.D. Wash. Gen. Order 15-20; W.D. Wash. Gen. Order 04-21. If the

 7   court moves this matter to the end of its trial calendar, the court will also issue a new

 8   scheduling order for all unexpired pretrial deadlines.

 9          Dated this 12th day of April, 2021.

10

11                                                     A
                                                       JAMES L. ROBART
12
                                                       United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 3
